186 Pa. Super. 99 (1958)
Commonwealth ex rel. Spencer, Appellant.
v.
Banmiller.
Superior Court of Pennsylvania.
Submitted March 19, 1958.
April 16, 1958.
Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
*100 Nathaniel R. Spencer, appellant, in propria persona.
Domenick Vitullo and Juanita Kidd Stout, Assistant District Attorneys, James N. Lafferty, First Assistant District Attorney, and Victor H. Blanc, District Attorney, for appellee.
OPINION PER CURIAM, April 16, 1958:
The order of the court below is affirmed on the opinion of President Judge HAGAN of the Court of Common Pleas No. 1, Philadelphia County, as reported in 11 Pa. D. & C. 2d 739.